Citation Nr: 1233584	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-13 355	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  The propriety of the severance of service connection for vitiligo of the face.   



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel
INTRODUCTION

The Veteran had active service from August 1988 to June 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of those proceedings is of record and has been associated with the claims file.  

The Board notes that the most recent Supplemental Statement of the Case (SSOC) for this claim was issued in October 2011, and that additional evidence consisting of photographs of the Veteran's vitiligo has been received since that time without a waiver of agency of original jurisdiction (AOJ) consideration.  However, as the records received do not pertain to Veteran's employability, the Board may proceed with a decision with no prejudice to the Veteran.  

At the hearing, the Veteran's representative raised the issue of posttraumatic stress disorder (PTSD), as well as knee conditions - all of which were most recently denied in an October 2007 rating decision with which the Veteran did not disagree.  The representative also alluded to the Veteran having a hip disorder due to his service as a paratrooper.  The issues are REFERRED to the RO for any appropriate action.

The Veteran also filed a timely Notice of Disagreement (NOD) with a March 2012 RO rating decision which determined that service connection should be severed for vitiligo of the face.  Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on the propriety of the severance of service connection as the next stage in the appellate process.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The evidence does not show that the Veteran is unable to engage in substantially gainful employment solely as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated in February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran first filed his claim of entitlement to a TDIU in January 2008.  In an April 2008 rating decision the RO denied that claim.  The Veteran submitted a Notice of Disagreement (NOD) in May 2008.  The RO issued a Statement of the Case (SOC) in January 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in April 2009.  

The Board notes that a Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(c), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran has been granted entitlement to service connection for vitiligo (10 percent rating) and depression (30 percent rating).  The combined disability rating currently assigned is 40 percent, and this rating has been in effect since June 1, 2012.  For several years prior to that date a separate rating was assigned for vitiligo of the face (30 percent rating) and the combined disability rating was 60 percent.  As noted above, VA regulations state that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more.  

The Veteran fails to meet the basic schedular requirements for TDIU as his service-connected disabilities do not amount, and have never amounted, to a combined rating of at least 70 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

The relevant evidence of record includes VA treatment records, VA examination reports, records from the Social Security Administration and both written and oral statements from the Veteran.  

In the Veteran's January 2008 claim he noted that he worked as a kitchen manager at Hooter's Restaurant of Tacoma.  He indicated that he had worked there since February 2005 and was still working there.  The Veteran has also submitted an undated letter from the General Manager of that establishment indicating that the Veteran is an exemplary employee and would be an excellent addition to any company.  

In February 2008 the RO received VA Form 21-4192 from Hooter's Restaurant of Tacoma, wherein it was indicated that the Veteran's last day of employment was January 25, 2008, and that he had last worked on January 7, 2008.  The individuals who filled out that form noted that the Veteran was not working because of "job abandonment."  

VA treatment records from February 2008 indicate that the Veteran reported that his medical conditions caused him to leave his job.  VA treatment records from April 2008 indicate that the Veteran's depression does result in symptoms that consistently impair his industrial viability, but not that it prevents employment.  

In May 2008 the Veteran submitted VA Form 21-527, wherein he stated that his skin condition, bilateral knee disorder and mental disorder prevent him from working.  

In his May 2008 Notice of Disagreement (NOD) the Veteran again stated that he missed work due to his skin disorder and musculoskeletal system disorder.  He then stated that his service connected conditions have affected his ability to perform and maintain substantially gainful activity in any and all jobs.  

Records received from the Social Security Administration do not indicate that the Veteran is unemployable as a result of his service-connected conditions.  Rather, those records include VA treatment records and an examination report from June 2008.  During that examination the Veteran reported that he does not leave his house because of concern about being judged over his skin condition.  He also reported emotional numbness and chronic pain in his back and knees.  The examiner noted that the Veteran does have vitiligo, but that he appears to have an exaggerated idea of its impact on others and that this is contributing to his impairment.  The examiner found that the Veteran would have difficulty interacting appropriately with coworkers and the public, but did not determine that the Veteran was unemployable.  Social Security Administration benefits were granted based on functional non-psychotic, anxiety-related disorder and affective disorders.  

In March 2011 the RO obtained two separate VA examinations for the Veteran's service-connected conditions to determine whether or not the Veteran was unemployable.  Both examiners found that the Veteran was able to complete all activities of daily living and that the Veteran's conditions did not affect his ability to perform physical or sedentary activities.  The Veteran's primary complaint is not so much that the effects of the skin condition itself prevent employment, although he does report some flare ups due to kitchen chemicals, but that the depression and embarrassment from that condition prevent employment.  The psychiatric examination reported that the Veteran had had good working relationships with his co-workers and that he was able to establish and maintain effective social relationships.  His psychiatric symptoms were controlled by medication.  A Global Assessment of Functioning score was assigned of 65-70, which contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In March 2012 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran related how he was injured in service and about the origins of his skin disorder and mental disorder.  He stated that he began having skin reactions and outbreaks when he worked in the kitchen.  He also reported that lights treatments he received for his vitiligo interfered with his employment.    

The Veteran has asserted that he is unemployable due to a combination of his skin disorder, mental disorder and musculoskeletal disorder.  The Board notes that the Veteran has not been granted entitlement to service connection for a musculoskeletal disorder.  Moreover, the Board finds that there is no evidence that the Veteran's service-connected conditions alone have resulted in unemployability.  His prior employer said he was an exemplary employee.  Although the Veteran alleges he left that job due to his disabilities, there is no objective evidence of such from the employer, or any evidence from the employer that the disabilities interfered in any way with his job performance.  

There is a VA mental health note dated in August 2008 which references unemployability due to disability.  However, it must be noted that the significant symptoms described were due to his diagnosis of PTSD, for which he is not service connected.  

There is little doubt that the Veteran has difficulties related to his service-connected disabilities, and certainly that treatment for his skin condition may interfere with his hours of work.  However, the evidence does not reflect that the Veteran cannot work due solely to his service-connected disabilities.  As such, there is no plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disability and thus entitlement to a total disability based on unemployability (TDIU) is denied. 

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a total disability rating based on individual unemployability.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  


REMAND

As noted above, the Veteran has filed a timely Notice of Disagreement (NOD) with a March 2012 rating decision which severed service connection for vitiligo of the face, effective June 1, 2012.  It is therefore necessary that the Veteran is provided with a Statement of the Case (SOC) on this issue, as the next state in order to perfect an appeal to the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997). 

The Veteran's representative implied this issue is somehow intertwined with the TDIU issue on appeal.  That is not correct, however.  As noted above, the Veteran did not meet the schedular criteria for TDIU even when service connection was in effect for vitiligo of the face.  Even if service connection is restored, it will have no effect on the Board's analysis, as the schedular criteria for consideration of TDIU would still not be met.

Accordingly, that issue is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case addressing the issue of the propriety of the severance of service connection for vitiligo of the face.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


